Citation Nr: 1728831	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to September 26, 2016, and in excess of 40 percent thereafter for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability prior to September 26, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1989 to January 2011, to include service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 decision, the Board denied entitlement to an initial rating in excess of 20 percent for the low back disability and remanded a claim for a TDIU due to the low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a January 2016 Joint Motion for Remand (JMR) that vacated the decision and remanded the issue for an increased evaluation of the low back disability to the Board.  The claim, along with the claim for a TDIU, was subsequently remanded in May 2016.  While the claims were pending, the RO granted a 40 percent rating for the low back disability effective September 26, 2016, in a March 2017 rating decision and entitlement to a TDIU effective September 26, 2016, in a May 2017 rating decision.  The appeal returns to the Board, and the issues are recharacterized accordingly, as the RO did not assign the maximum disability ratings possible for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's low back disability have been manifested by pain and limited motion with flexion greater than 30 degrees prior to September 26, 2016.

2.  The Veteran's low back disability has not resulted in unfavorable ankylosis of the spine since September 26, 2016.

3.  Since December 1, 2012, the probative, competent evidence demonstrates that the Veteran's service-connected low back disability rendered him unable to secure or maintain any substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a low back disability have not been met prior to September 26, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an evaluation in excess of 40 percent for a low back disability have not been met since September 26, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for entitlement to TDIU are met since December 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Low back disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's low back strain with lumbar degenerative joint and disc disease is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Prior to September 26, 2016, the evidence would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less to warrant a higher rating.  Id.  During October 2010 and February 2013 VA examinations it was noted that there was no ankylosis of the spine and flexion was limited, at most, to 37 degrees.  Of note, the Veteran did report pain, muscle spasm, and weakness associated with the disability.  However, the October 2010 examiner found no additional limitation of motion, pain, or weakness during repetitive movements or when resistance was applied to the back and the February 2013 examiner found pain on flexion limited range of motion after repetitive use to 37 degrees.  The October 2010 examiner noted back pain limited the Veteran's ability to walk, do physical training, and work on his vehicle.  At the February 2013 examination, the Veteran reported flare-ups resulted in functional limitations with bending, lifting, carrying, prolonged standing, and prolonged walking.  However, the Veteran's 20 percent rating takes into account all attendant functional loss.  None of the other medical evidence reflects that the Veteran's spine is ankylosed or that flexion was limited to 30 degrees or less prior to September 26, 2016. 

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain and spontaneous giving way of his back that resulted in flare-ups of symptoms that caused some limitations on prolonged standing and walking, lifting, carrying, and bending.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran's spouse and son observed that flare-ups of the Veteran's back pain caused functional limitations with walking, driving, bending, and performing activities of daily living.  However, the lay statements do not indicate that the Veteran has ankylosis of the spine or flexion limited to 30 degrees or less.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  As such, the evidence does not reach equipoise that the Veteran's low back disability warrants a rating in excess of 20 percent prior to September 26, 2016.

To warrant a rating in excess of 40 percent since September 26, 2016, the evidence would need to show unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a.  None of the evidence reflects that the Veteran's spine has been unfavorably ankylosed since September 26, 2016.  The September 2016 VA examination found no ankylosis of the spine and indicated flexion was possible to 25 degrees with functional limitations of difficulty walking, driving, and performing activities of daily living during flare-ups of pain.  The Veteran competently reported flare-ups of back pain occurred about once a month but did not indicate that he experienced unfavorable ankylosis of the spine.  See Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for higher ratings, an initial rating in excess of 20 percent prior to September 26, 2016, or a rating in excess of 40 percent thereafter is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. TDIU prior to September 26, 2016

The Veteran has been assigned a TDIU based on his service-connected low back disability since September 26, 2016, the date on which he was assigned a 40 percent evaluation for that disability.  He contends that he became unable to work due to his back disability in November 2012.  The Board previously determined that a claim for a TDIU was raised by the record in a January 2015 decision and the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in April 2017.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU for the entire period on appeal prior to September 26, 2016.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 3 8 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran meets the schedular requirements for a TDIU throughout the appeal period.  Service connection is established for residuals of prostate cancer, rated 40 percent disabling; low back disability, rated 20 percent disabling prior to September 26, 2016; a left thumb disability, rated 20 percent disabling; right wrist disability, rated 10 percent disabling; left foot disability, rated 10 percent disabling; right foot disability, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and noncompensable right ear hearing loss, post-operative ear disease, and erectile dysfunction, for a combined rating of 80 percent with bilateral factor.  See 38 C.F.R. § 4.16(a). 

The Board concludes that the probative evidence of record demonstrates the Veteran's service-connected back disability prevented him from securing and following a substantially gainful occupation since December 1, 2012.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.).

In an April 2017 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran asserted that he stopped working due to his service-connected back disability in December 2012.  The evidence of record indicates that he has a high school education and worked as a helicopter mechanic in active service until January 2011.  The Veteran reported that he worked full time as an aircraft mechanic from April 2011 to November 2012, but was unable to continue working due to lack of mobility and low back pain.  He reported constant low back pain with flare-ups every few weeks that lasted for multiple days, during which he was unable to walk without assistant of a cane, drive a vehicle, bend, lift, carry weight, or stand, sit, or lay down for prolonged periods.  In February 2016, the Veteran's spouse also reported that the Veteran's symptoms during flare-ups required assistance with daily activities such as bathing, using the toilet, getting dressed, driving, and getting out of bed during flare-ups of pain that occurred every few weeks and that he was unable to work a regular job or do household chores and hobbies during the flares.  The Veteran's son also recalled observing the Veteran's back pain during a flare-up in 2013 that prevented him from walking.

The medical evidence further supports a finding that a TDIU is warranted prior to September 26, 2016.  A July 2011 private treatment record indicated the Veteran reported increased back pain after a long flight to the United States from his employment in Kuwait and that pain worsened when he initiated movement after sitting or lying down for prolonged periods.  At a follow-up appointment in August 2011, the Veteran reported that treatment for his back pain was ineffective and that he was concerned about returning to Kuwait for work the following week.  At a January 2013 examination, the Veteran reported worsening low back pain with prolonged standing and sitting or with any work that involved bending, lifting, and carrying.  The examiner found functional limitations due to painful movement and muscle spasm that limited bending, lifting, carrying, prolonged standing, and prolonged walking.  

The Board finds the evidence demonstrates that the Veteran's service-connected low back disability rendered him unable to secure or follow a substantially gainful occupation on and after December 1, 2012, the date on which he was unable to continue working as a helicopter mechanic.  The Veteran's back disability symptoms, including difficulty with prolonged sitting or standing, bending, lifting, and carrying, render him incapable of employment in a physical setting consistent with his occupational history as an aircraft mechanic.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board finds the preponderance of the evidence against a finding that the Veteran's back disability precluded his ability to secure and follow a substantially gainful occupation prior to December 1, 2012, because although the Veteran reported symptoms of low back pain with functional limitations during flare-ups, he continued to work full-time as a helicopter mechanic through November 2012.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.

Accordingly, entitlement to a TDIU is warranted since December 1, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 20 percent for a low back disability is denied prior to September 26, 2016.

A rating in excess of 40 percent for a low back disability is denied since September 26, 2016.

TDIU is granted since December 1, 2012.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


